MARSHALL, C. J.
1. In pleading a cause of action where the relief sought may be predicated upon one or more grounds the pleader should allege operative facts and need not characterize the facts alleged or classify them under the respective nominal grounds of such relief.
2. An action for divorce, though more than one of the statutory causes may be relied upon, constitutes a single cause of action and operative facts may support more than one of the causes relied upon. In such event it is not necessary to classify the allegations under the respective statutory causes' and even though certain allegations more particularly applicable to one statutory cause may be wholly insufficient to sustain that cause independently of the other causes, such allegations are pertinent and may be considered for the purpose of lending weight and color to other causes more particularly relied upon.
Judgment reversed.
Matthias, Day and Allen, JJ., concur. Jones, J., concurs in the judgment. Wanamaker, J., not participating.